424 So. 2d 647 (1982)
Ella C. RODGERS
v.
Nathan J. RODGERS.
Civ. 3420.
Court of Civil Appeals of Alabama.
December 22, 1982.
Barry A. Friedman of Hall, Friedman, Ashbee & Laden, Mobile, for appellant.
Al Seale and Frances R. Niccolai of Seale, Marsal & Seale, Mobile, for appellee.
WRIGHT, Presiding Judge.
This is an appeal from the denial of a Rule 60(b)(6), A.R.Civ.P. motion for relief from an order of divorce.
The trial court has wide discretion in its determination of whether to grant relief pursuant to Rule 60(b), A.R.Civ.P., and its ruling will not be reversed except for an abuse of that discretion. Charles Townsend Ford, Inc. v. Edwards, 374 So. 2d 900 (Ala.Civ.App. 1979). Relief is justified under a Rule (60)(b) motion when a party is able to show exceptional circumstances sufficient to entitle him to relief. Hartford Insurance Co. v. Lagano, 394 So. 2d 933 (Ala. 1981). In reviewing a ruling of a trial court on a Rule 60(b)(6) motion, the trial court's decision will not be disturbed unless it is determined that there is an absence of reasonable cause, that rights of others subsequently arising would be adversely affected or that it is unjust. Hartford Insurance Co. v. Lagano, supra.
*648 We have carefully read and considered the record and the respective briefs. It is the opinion of the court that to relate the evidence as to the respective positions of the parties would serve no meaningful purpose. It is sufficient to say that we find no abuse of the discretion given the trial judge in considering Rule 60(b) motions. We consider our decision in the recent case of Nelson v. Nelson, 408 So. 2d 101 (Ala.Civ. App.1981) is sufficient authority for our judgment in this case. The judgment below is therefore affirmed.
AFFIRMED.
BRADLEY and HOLMES, JJ., concur.